NO. 12-10-00256-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
LARRY DONNELL MOBLEY,
APPELLANT                                                  '    APPEAL FROM THE 241ST

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to tampering with or fabricating physical evidence with
intent to impair, and the trial court assessed punishment at imprisonment for two years.
We have received the trial court’s certification showing that this is a plea bargain case
and Appellant has no right to appeal. The certification also states that Appellant waived
his right to appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant
and the trial court. Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered August 11, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)